     Case 1:20-mc-00192-PGG Document 2 Filed 04/14/20 Page 1 of 21




   UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF NEW YORK


IN RE THE APPLICATION OF
DREYMOOR FERTILIZERS OVERSEAS
PTE LTD                             CASE NO. 1:20-mc-00192


REQUEST FOR DISCOVERY PURSUANT
TO 28 U.S.C. § 1782



       MEMORANDUM OF LAW IN SUPPORT OF AN APPLICATION
    FOR SUPPLEMENTAL DISCOVERY PURSUANT TO 28 U.S.C. § 1782
  Case 1:20-mc-00192-PGG Document 2 Filed 04/14/20 Page 2 of 21




                                      TABLE OF CONTENTS


TABLE OF AUTHORITIES .............................................................................................. ii

I.       FACTUAL BACKGROUND ................................................................................. 3

II.      JURISDICTION AND VENUE ............................................................................. 6

III.     LEGAL ARGUMENT ............................................................................................ 7

         A.        The Application Satisfies the Statutory Requirements of 28 U.S.C.
                   § 1782.......................................................................................................... 7

         B.        The Application also satisfies Intel’s Four Discretionary Factors ............ 13

IV.      CONCLUSION ..................................................................................................... 16




                                                          i
            Case 1:20-mc-00192-PGG Document 2 Filed 04/14/20 Page 3 of 21




                                               TABLE OF AUTHORITIES

Cases                                                                                                                          Pages



Application of Consorcio Ecuatoriano de Telecomunicaciones S.A.
  v. JAS Forwarding (USA), Inc.,
  747 F. 3d. 1262 (11th Cir. 2014) .............................................................................................. 12

Application of Esses,
  101 F.3d 873 (2d Cir. 1996) ..................................................................................................... 13

Brandi-Dohrn v. IKB Deutsche Industriebank AG,
  673 F.3d 76 (2d Cir. 2012) ................................................................................................... 3, 10

Gorsoan Limited v. Bullock,
  652 Fed.Appx. 7 (S.D.N.Y. 2016) ............................................................................................ 15

Gushlak v. Gushlak,
  486 Fed. Appx. 215 (2d Cir. 2012) ............................................................................................. 3

In re Application for an Order Permitting
    Metallgesellschaft AG to take Discovery,
   121 F.3d 77 (2d Cir. 1997) ....................................................................................................... 13

In re Application of Hornbeam Corp.,
   2014 WL 8775453 (S.D.N.Y. Dec. 24, 2014) ................................................................... passim

In re Application of Hornbeam Corp.,
   2015 WL 13647606 (S.D.N.Y. Sept. 17, 2015)........................................................................ 11

In re Edelman,
   295 F.3d 171 (2d Cir. 2002) ............................................................................................. 3, 9, 14

In re Godfrey,
   526 F.Supp.2d 417 (S.D.N.Y. 2007) .......................................................................................... 8

In re Honeywell Int’l, Inc. Sec. Litig.,
   230 F.R.D. 293 (S.D.N.Y. 2003) .............................................................................................. 10

In re Hornbeam, -- Fed.Appx. --, 2018 WL 416486 (2d Cir. Jan. 16, 2018) ................................. 3

In re Servicio Pan Americano de Proteccion,
   354 F.Supp.2d 269 (S.D.N.Y. 2004) ........................................................................................ 12

In re Veiga,
   746 F.Supp.2d 8 (D.D.C. 2010) ................................................................................................ 10

                                                                   ii
            Case 1:20-mc-00192-PGG Document 2 Filed 04/14/20 Page 4 of 21




Intel Corp. v. Advanced Micro Devices, Inc.,
   542 U.S. 241 (2004) ......................................................................................................... passim

Lancaster Factoring Co. Ltd. v. Mangone,
  90 F.3d 38 (2d Cir. 1996) ........................................................................................................... 9

Mees v. Buiter,
 793 F.3d 291 (2d Cir. 2015) ......................................................................................... 10, 15, 16

Minatec Fin. S.A.R.L. v. SI Grp. Inc.,
  No. 1:08-cv-269 (LEK/RFT), 2008
  WL 3884374 (N.D.N.Y. Aug. 18, 2008) .................................................................................. 16

Statutes

28 U.S.C. § 1782 .................................................................................................................... passim




                                                                    iii
          Case 1:20-mc-00192-PGG Document 2 Filed 04/14/20 Page 5 of 21




        Applicant, Dreymoor Fertilizers Overseas Pte Ltd. (“Dreymoor” or “Applicant”), by and

through undersigned counsel, respectfully petitions this Court for an ex parte order pursuant to 28

U.S.C. § 1782 authorizing it to take discovery from the intermediary banks H.S.B.C. Bank U.S.A.,

N.A.; Bank of New York Mellon; JPMorgan Chase Bank, N.A.; Citibank N.A.; Deutsche Bank

(and its affiliates Deutsche Bank Trust Company Americas and Bankers Trust Company,

collectively referred to as “Deutsche Bank” unless referring to the specific participating bank);

Wells Fargo Bank, N.A.; Commerzbank AG; and Bank of America, N.A. (the “Intermediary

Banks”), found in the Southern District of New York.

        A Final Award in the amount of €6,211,091.06 and $339,761.42 (the “Award”) has been

issued in favor of Dreymoor in an ICDR Arbitration in New York. 1 The Award is against both

UAB AVAgro and AVAgro LLC. Applicant now seeks to enforce that award in an action pending

in Lithuania entitled Dreymoor Fertilizers Pte Ltd v. UAB AVAgro and AVAgro LLC, Case No.

e2T-34-943/2020 (the “Lithuanian Enforcement Action”). A related action involving title to the

products purchased with the funds supplied by Dreymoor (the “Products”) is also pending in

Lithuania before the Klaipeda Regional Court entitled Klasco v. UAB Avagro, Case No. e2T-1099-

538/2019 (the “Klasco Action”). Based on the Award, Dreymoor is an interested party as it holds

an interest in the Products and intends to intervene in such action. Dreymoor also anticipates

bringing additional litigation against the involved parties as discussed below (the “Future

Actions”). The evidence sought here is for use in the Lithuanian Enforcement Action, the Klasco

Action and the Future Actions (collectively, the “Actions”).




1
 UAB AVAgro v. Dreymoor, International Centre for Dispute Resolution, Case No. 01-19-0000-3381 (the
“Arbitration”).
         Case 1:20-mc-00192-PGG Document 2 Filed 04/14/20 Page 6 of 21




       All transfers between financial institutions in different countries in U.S. dollars require the

use of “intermediary” or “correspondent” banks through which the transfers are routed. For

transfers that are cleared in U.S. dollars, the intermediary bank must be located in the United States,

as are the Intermediary Banks from which discovery is sought here.

       Applicant seeks discovery from the above-listed intermediary banks, which are located in

this District and have acted either as direct transfer banks or as the intermediary or correspondent

banks for the payments and transfers which are or will be at issue in the Actions. Based on

Applicant’s investigation of the intermediary or correspondent banks involved in the transactions

between the parties in the foreign proceedings, the banks from which the Applicant seeks discovery

are H.S.B.C. Bank U.S.A., N.A.; Bank of New York Mellon; JPMorgan Chase Bank, N.A.;

Citibank N.A.; Deutsche Bank; Wells Fargo Bank, N.A.; Commerzbank AG; and Bank of

America, N.A. These banks are known or likely to have served as intermediary or correspondent

banks for the U.S. Dollar transfers between the parties in the foreign proceeding.

       The present application clearly meets the requirements for seeking discovery under

Section 1782. First, the parties from which discovery is sought, the Intermediary Banks, are

present within the Southern District of New York. Second, the documents requested are

“for use” in the ongoing Lithuanian Actions and contemplated Future Actions which the

Applicant intends to bring against transferees of the funds. Third, as a party in the Actions,

Applicant qualifies as an “interested person” under Section 1782.

       Further, the four discretionary factors set out by the United States Supreme Court in

Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241, 264-65 (2004) weigh in favor of

granting Applicant’s application. Briefly, the Intermediary Banks are not parties to the foreign

actions, there is no restriction on the use of this discovery in the foreign actions, the Applicant is



                                                  2
         Case 1:20-mc-00192-PGG Document 2 Filed 04/14/20 Page 7 of 21




not circumventing any proof gathering motivation in Lithuania and the discovery requested is

narrowly tailored to highly relevant documents easily assembled and routinely supplied by

intermediary banks.

       The present application is properly made ex parte. “[I]t is neither uncommon nor improper

for district courts to grant applications made pursuant to § 1782 ex parte.” Gushlak v. Gushlak,

486 Fed. Appx. 215, 217 (2d Cir. 2012) (summary order); Brandi-Dohrn v. IKB Deutsche

Industriebank AG, 673 F.3d 76, 78 (2d Cir. 2012) (reviewing district court’s grant of motion to

quash subsequent to ex parte grant of § 1782 application); In re Edelman, 295 F.3d 171, 173-175

(2d Cir. 2002) (same); see also In re Hornbeam, -- Fed.Appx. --, 2018 WL 416486, *2 (2d Cir.

Jan. 16, 2018) (summary order) (“this court has decided appeals from motions to quash ex parte §

1782 subpoenas without identifying any impropriety in the ex parte nature of the § 1782

application.”).

       Requests for transfer records from intermediary banks are routine and rarely opposed by

such banks. In previous cases seeking similar discovery from intermediary banks under § 1782,

the Court noted that “New York Banks routinely receive and comply with similar subpoenas issued

pursuant to 28 U.S.C. § 1782. In response . . . the Banks have searched their electronic transaction

databases for the relevant terms timely provided counsel with sample electronic spreadsheets

listing the basic information relating to any wire transfers that satisfy the search parameters.” In re

Application of Hornbeam Corp., 2014 WL 8775453, *1 (S.D.N.Y. Dec. 24, 2014).


                               I.      FACTUAL BACKGROUND

       This action arises from the efforts by Dreymoor, a Singapore corporation, to enforce the

Award against UAB AVAgro, a Lithuanian fertilizer trading corporation (“UAB”) and its parent

company AVAgro LLC, a limited liability company based in Kansas (“LLC”), and collectively


                                                  3
         Case 1:20-mc-00192-PGG Document 2 Filed 04/14/20 Page 8 of 21




with UAB, “AVAgro”). (Declaration of Suraj Aggarwal, dated April 10, 2020 (the “Aggarwal

Decl.”), ¶¶ 4, 5, 6.) At all relevant times, UAB was wholly owned by LLC which, in turn, was

wholly owned by a single individual, Anna Mikhailova (“Ms. Mikhailova”). Ms. Mikhailova

handled all of the negotiations for AVAgro in the Dreymoor transaction. (Aggarwal Decl., ¶ 7.)

       The Award arose from AVAgro’s failure to pay approximately €6 million provided by

Dreymoor for the purchase of the Products – approximately 27,000 tons of UAN, a liquid fertilizer.

UAB, the original obligor, defaulted on its obligation to repay this amount to Dreymoor in 2018

after UAB was unable to resell the Products. (Aggarwal Decl., ¶ 8.) After such default, Ms.

Mikhailova reaffirmed the debt due Dreymoor, and agreed to add a further company, LLC, as an

obligor on such debt. She represented that LLC had separate assets which would be used to repay

Dreymoor. (Aggarwal Decl., ¶ 9.) Ms. Mikhailova also agreed to personally guarantee the debt,

but in the meantime secretly used the limited assets of LLC to fund new, unrelated business, and

diverted the proceeds of that new business to unknown third parties, leaving the Dreymoor debt

unpaid. (Aggarwal Decl., ¶ 10.)

       Meanwhile, the Products were stored – and continue to be stored unsold – at Klaipeda

Stevedoring Company (“Klasco”) – a port facility in Lithuania, running up millions of dollars of

storage charges that UAB has also failed to pay, while the market value of the Products has

plummeted. UAB’s unpaid storage fees and title to the Products are the subject of the Klasco

Action to which Dreymoor is not currently a party, but will soon become a party through

intervention. (Aggarwal Decl., ¶ 11.)

       Notwithstanding the fact that the amount owed to Dreymoor for the Products was never

paid to Dreymoor, in 2019 UAB initiated the Arbitration against Dreymoor seeking various




                                                4
          Case 1:20-mc-00192-PGG Document 2 Filed 04/14/20 Page 9 of 21




declarations regarding the obligations of the parties under the contracts relating to Dreymoor’s

funding the purchase of the Products (the “Contracts”). (Aggarwal Decl., ¶ 12.)

        In response, Dreymoor filed a counterclaim against UAB and LLC, seeking payment of the

debt owed under the Contracts. After the hearing in that action, the arbitrator awarded Dreymoor

€6,211,091.06 and $339,761.42, jointly and severally, against both UAB AVAgro and AVAgro

LLC. (Aggarwal Decl., ¶ 13.) Dreymoor then brought the Lithuanian Enforcement Action to

confirm the Award and enforce it against the Products held at Klasco.2 That action is on-going.

(Aggarwal Decl., ¶ 14.)

        Meanwhile, neither UAB AVAgro, AVAgro LLC or Ms. Mikhailova have repaid any of

the amounts owing under the Contracts or the Award. (Aggarwal Decl., ¶ 15.) As of February 15,

2020, the amount due and owing to Dreymoor under the Contracts is €6,211,091.06 and

$339,761.42, and starting 30 days thereafter simple daily interest of 0.02% accrues on unpaid

amounts, until paid. (Aggarwal Decl., ¶ 16.)

        In Dreymoor’s investigation of AVAgro and Ms. Mikhailova, both as part of the

Arbitration and for purposes of enforcing the Award, Dreymoor identified several foreign banks

that were used for the Dreymoor transaction or that have since been used for other AVAgro

payments, namely UniCredit Bank AG, Skandinaviska Enskilda Banken AB (“SEB”) and Credit

EuropeBank N.V. (Aggarwal Decl., ¶ 17.) Those accounts were used to send or receive payments

from Dreymoor to AVAgro, from AVAgro to Dreymoor and/or between AVAgro and the

Lithuanian storage facility. In other words, those three banks very likely encompass any bank that

AVAgro or Ms. Mikhailova would have used to transfer or fraudulently convey any proceeds of

the Dreymoor funds or the funds AVAgro agreed to pay to Dreymoor after it defaulted, to unknown


2
 An application for confirmation of the award has also been filed in Kansas against LLC (Dreymoor v. Avagro LLC,
Case No. 6:20-Mc-00105-EFM), but it does not concern Applicant’s request here. Dre

                                                       5
        Case 1:20-mc-00192-PGG Document 2 Filed 04/14/20 Page 10 of 21




third parties. (Aggarwal Decl., ¶ 18.) Based on Dreymoor’s investigation, it is likely that those

three banks used one of several U.S. banks as intermediate or correspondent banks for the transfer

of payments made in U.S. dollars: H.S.B.C. Bank U.S.A., N.A.; Bank of New York Mellon;

JPMorgan Chase Bank, N.A.; Citibank N.A.; Deutsche Bank; Wells Fargo Bank, N.A.;

Commerzbank AG; and Bank of America, N.A. (Aggarwal Decl., ¶ 19.)

       By this application, Dreymoor seeks to identify payments sent or received by UAB, LLC

or Ms. Mikhailova for the purpose of tracing any transactions with unknown third parties which

were either made using the money paid to UAB by Dreymoor, and/or tracing the proceeds of any

sales to unknown third parties, or to trace assets that may have been fraudulently conveyed to

unknown third parties to impede, hinder or delay Dreymoor’s collection of the Award. (Aggarwal

Decl., ¶ 20.)

       Currently, Dreymoor is not aware of the identity of any third parties which received

fraudulent conveyances, but of course will seek to identify those unknown third parties and pursue

any necessary foreign litigation against them, including in the Klasco Action, the Lithuanian

Enforcement Action or the Future Actions. (Aggarwal Decl., ¶ 21.) Applicant here seeks

discovery from banks located in this District which were reasonably likely to have been used as

an intermediary bank by UAB AVAgro, AVAgro LLC or Ms. Mikhailova. Those intermediary

banks are H.S.B.C. Bank U.S.A., N.A.; Bank of New York Mellon; JPMorgan Chase Bank, N.A.;

Citibank N.A.; Deutsche Bank; Wells Fargo Bank, N.A.; Commerzbank AG; and Bank of

America, N.A. (Aggarwal Decl., ¶ 22.)

       There is no allegation that any of the Intermediary Banks did anything improper or

knowingly participated in any of the transactions. Rather, funds were transferred to/from banks

outside of the U.S. However, these transfers, like all transfers between financial institutions in



                                                6
         Case 1:20-mc-00192-PGG Document 2 Filed 04/14/20 Page 11 of 21




different countries in U.S. dollars, required the use of “intermediary” or “correspondent” banks

through which the transfers are routed. For transfers that are cleared in U.S. dollars, the

intermediary bank must be located in the United States, as are the Intermediary Banks from which

discovery is sought here. (Aggarwal Decl., ¶ 23.)

         The discovery sought from the Intermediary Banks here should provide the details of the

payments made to any unknown third parties by UAB AVAgro, AVAgro LLC or Ms. Mikhailova,

and will allow Dreymoor to locate any assets, including bank accounts held by any third parties,

and bring legal actions necessary to recover any fraudulently conveyed assets. (Aggarwal Decl.,

¶ 24.)

         Under 28 U.S.C. § 1782, an applicant may be granted discovery in the United States if the

party from whom discovery is sought resides or is found in the District, and the discovery is sought

“for use” in pending or contemplated foreign proceedings in which the Applicant is an “interested

person”. This 1782 Application seeking discovery is in aid of the pending Lithuanian Enforcement

Action, the Klasco Action and reasonably contemplated Future Actions, and thus satisfies all of

the requirements of Section 1782.


                               II.     JURISDICTION AND VENUE

         Jurisdiction is proper pursuant to Title 28 United States Code Section 1782 as this

Application is for discovery involving documents located within the Southern District of New

York, necessary to assist Applicant in a foreign court proceeding. Applicant is a party to the

Lithuanian Enforcement Action, an interested person in the Klasco Action (and soon to be a party

thereto), and interested person in reasonably contemplated Future Actions. Venue in the Southern

District of New York is appropriate because the discovery being sought is from corporations

located within the Southern District’s judicial district.


                                                   7
          Case 1:20-mc-00192-PGG Document 2 Filed 04/14/20 Page 12 of 21




                                     III.     LEGAL ARGUMENT

         The Court should issue an order granting Applicant’s request for discovery because (i)

Applicant meets the three statutory prerequisites for relief under 28 U.S.C. § 1782, and (ii) the four

discretionary factors to be weighed by the Court in exercising its discretion under the statute

heavily favor granting the application.

         A.       The Application Satisfies the Statutory Requirements of 28 U.S.C.
                  § 1782

         Section 1782 of Title 28 of the United States Code, entitled “Assistance to foreign and

international tribunals and to litigants before such tribunals,” authorizes federal district courts to

order discovery to assist applicants in obtaining evidence in the United States for use in foreign

legal proceedings.3 “[T]he statute has, over the years, been given increasingly broad applicability.”

Bran`di-Dohrn v. IKB Deutsche Industriebank AG, 673 F.3d 76, 80 (2d Cir. 2012) (citations and

quotations omitted). To obtain discovery under § 1782, an applicant must satisfy three statutory

requirements: (i) the person from whom discovery is sought must reside or be found within the

district; (ii) the discovery must be for use in a proceeding before a foreign or international tribunal;

and (iii) the application must be made by an interested person. 28 U.S.C. § 1782 (a).

         1. The Intermediary Banks from whom discovery is sought reside in or are found
            within this District

         The Intermediary Banks from who discovery is sought are “found” in this Judicial District.

A company is found where it is incorporated, headquartered or where it is engaged in “systematic

and continuous activities.” In re Godfrey, 526 F.Supp.2d 417, 422 (S.D.N.Y. 2007)




3
  28 U.S.C. § 1782 (a) provides, in relevant part: “The district court of the district in which a person resides or is
found may order him to give his testimony or statement or to produce a document or other thing for use in a
proceeding in a foreign or international tribunal. . . . The order may be made . . . upon the application of any
interested person and may direct that the testimony or statement be given, or the document or other thing be
produced, before a person appointed by the court.”

                                                            8
        Case 1:20-mc-00192-PGG Document 2 Filed 04/14/20 Page 13 of 21




. Further, a respondent is found if physically present in the district. In re Edelman, 295 F.3d 171,

179-80 (2d Cir. 2002) (respondent is “found” if physically present in the district).

       The Applicant seeks production of documents relating to transfers handled by the

Intermediary Banks. Each of the Intermediary Banks has offices in this District, are engaged in

systematic and continuous business in this District, and maintain the records requested. Thus, the

application satisfies the first § 1782(a) requirement.

       2. The Discovery sought by this Application is for use in the Lithuanian Actions

       The application satisfies the second criteria of § 1782 (a) because, the documents requested

are “for use” in several ongoing adjudicative proceedings, the Lithuanian Enforcement Action and

the Klasco Action (collectively, the “Lithuanian Actions”), and the contemplated foreign Future

Actions which the Applicant plans to bring against any third parties who may have been the subject

of fraudulent conveyances.

       3. Adjudicative Proceeding

       The Second Circuit has interpreted “a proceeding” as used in § 1782 “to mean a proceeding

in which an adjudicative function is being exercised.” Lancaster Factoring Co. Ltd. v. Mangone,

90 F.3d 38, 41 (2d Cir. 1996). The Lithuanian Enforcement Action is before the Court of Appeal

in Lithuania (which has exclusive jurisdiction over proceedings to confirm foreign arbitral

awards). The Klasco Action is before the Klaipeda Regional Court in Klaipeda, Lithuanian, the

court which has jurisdiction over civil matters of this nature. Thus, both actions are inarguably

ongoing adjudicatory proceedings.

       4. For Use in a Proceeding

       The present application also satisfies the second statutory factor, namely that the discovery

sought is for use in a foreign proceeding. The “for use” requirement under § 1782 imposes a de

minimis burden on the applicant to show that the requested discovery has some relevance to the

                                                  9
         Case 1:20-mc-00192-PGG Document 2 Filed 04/14/20 Page 14 of 21




foreign proceeding. See In re Application Pursuant to 28 U.S.C. Section 1782 for an Order

Permitting Christen Sveaas to Take Discovery from Dominique Levy, L&M Galleries (“In re

Application of Sveaas, 249 F.R.D. 96, 107 (S.D.N.Y. 2008) (the standard for relevance is “broadly

permissive”); In re Veiga, 746 F.Supp.2d 8, 18 (D.D.C. 2010) (“the burden imposed upon an

applicant is de minimis”). Relevance is “broadly construed to encompass any matter that bears on,

or that reasonably could lead to other matter that could bear on, any issue that is or may be in the

case.” In re Application of Sveaas, 249 F.R.D. at 106-07 (internal quotations omitted). “Where

relevance is in doubt, the district court should be permissive.” Id. at 107 (citing In re Honeywell

Int’l, Inc. Sec. Litig., 230 F.R.D. 293, 301 (S.D.N.Y. 2003)). District courts should not attempt to

determine whether the evidence would actually, or even probably, be discoverable or admissible

in the foreign proceeding. Brandi-Dohrn v. IKB Deutsche Industriebank AG, 673 F.3d 76, 82 (2d

Cir. 2012) (noting unanimity among the Circuits that have ruled on the issue).

         The discovery sought here will be used to identify transfers of Dreymoor’s funds or assets

that may have been fraudulently conveyed to avoid Dreymoor’s debt, or to trace the ultimate

destination of funds that were agreed to be used to satisfy Dreymoor’s debt. Moreover, it is not

necessary that the discovery sought will be used immediately or at the present stage in the

proceeding. It is enough that the discovery will be usable at some point therein. Mees v. Buiter,

793 F.3d 291, 299 (2d Cir. 2015) (“A ‘proceeding’ means the entire proceeding, not merely its

initial stage.”).

         Further, discovery sought from intermediary banks show the transfer of funds to unknown

third parties to support a claim is relevant to the foreign action and satisfies the “for use”

requirement. In re Application of Hornbeam Corp., 2014 WL 8775453, at *4 (S.D.N.Y. Dec. 24,

2014).    Similar to this application, applicant in Hornbeam sought discovery from twelve



                                                10
         Case 1:20-mc-00192-PGG Document 2 Filed 04/14/20 Page 15 of 21




intermediary banks for use in two pending BVI actions and one anticipated. Hornbeam involved

a joint venture entered into by three individuals. The individuals incorporated a separate entity

which was the sole member of the joint venture, with each individual owning a one-third interest

in the member corporation through entities they controlled. Applicant Hornbeam Corp. was one

of those entities, with one of the individuals being its sole beneficial owner, and alleged in its §

1782 application that the other two individuals had engaged “in self-dealing and breached the joint

venture agreement by causing [the joint venture] to accept loans secured by [the joint venture’s]

assets and revenues from entities controlled by [them] and their allies.” Hornbeam, 2014 WL

8775453, at *1.

         Hornbeam Corp. sought the wire transfer records from the intermediary banks showing the

loan funds and the parties involved. The District Court held the “for use” requirement was

satisfied, as the discovery sought was “potentially critical” to the BVI actions because it was

relevant to whether the two individuals controlled the entities that loaned funds to the joint venture

or provided the funds to those parties to make the loans. Evidence of control of or the provision of

funds to the entities that obtained a security interest in the joint venture’s assets “would ‘provide

critical …support’ to Hornbeam’s anticipated claim that it has been oppressed and discriminated

against as the minority shareholder in” the member corporation. Hornbeam, 2014 WL 8775453,

at *3. The Court found the other two § 1782(a) requirements were satisfied and the four Intel

factors weighed in favor of granting the application, which it did.4 Hornbeam, 2014 WL 8775453,

at *5.




4
 A third party eventually intervened in the matter and filed a motion to vacate the Court’s order, and after that
motion was denied, In re Application of Hornbeam Corp., 2015 WL 13647606 (S.D.N.Y. Sept. 17, 2015), filed a
motion for reconsideration, which was also denied, In re Application of Hornbeam Corp., 2017 WL 5515857
(S.D.N.Y. Feb. 17, 2017). In a summary order, the Second Circuit affirmed both decisions. In re Application of
Hornbeam Corp., 2018 WL 416486 (Jan. 16, 2018).

                                                        11
         Case 1:20-mc-00192-PGG Document 2 Filed 04/14/20 Page 16 of 21




         In Hornbeam, the applicant did not know which of the intermediary banks from which it

sought discovery “had actually processed transactions for the subject individuals and entities” but

those banks “were the Banks most likely to provide such services.” Hornbeam, 2014 WL 8775453,

at *2.     Nevertheless, the court granted discovery against all twelve intermediary banks.

“Hornbeam Corporation is authorized to issue and serve subpoenas on Bank of America N.A.,

Bank of N.Y. Mellon, BNP Paribas SA, Citibank N.A., Commerzbank AG, Deutsche Bank AG,

HSBC Bank (USA) NA, JPMorgan Chase Bank N.A., Royal Bank of Scotland PLC, Standard

Chartered Bank, UBS AG, and Wells Fargo Bank, N.A.” Hornbeam, 2014 WL 8775453, at *5.

None of the intermediary banks appeared in the matter to challenge the subpoenas served on them.

Here, Dreymoor knows the banks most likely used for any transactions, and has a reasonable basis

to believe the banks that are the subject of this application were the intermediary banks used in

those transactions.

         Finally, “Section 1782(a) does not limit the provision of judicial assistance to ‘pending’

adjudicative proceedings.” Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241, 258 (2004).

Instead, the Supreme Court has held that Section 1782(a) requires only that a proceeding “be within

reasonable contemplation.” Id. at 259; See also In re Servicio Pan Americano de Proteccion, 354

F.Supp.2d 269, 274 (S.D.N.Y. 2004) (“Section 1782 may be invoked even where foreign legal

proceedings are not even underway”).5 Here, in addition to the pending Lithuanian Actions,

Dreymoor intends to use the discovery sought here as necessary to initiate further actions against




5
 Courts have found that an order of discovery is appropriate for a contemplated proceeding where, as here, the
applicant has conducted a detailed investigation before filing the application. See Application of Consorcio
Ecuatoriano de Telecomunicaciones S.A. v. JAS Forwarding (USA), Inc., 747 F. 3d. 1262, 1271 (11th Cir. 2014)
(discovery granted for contemplated proceeding where Section 1782 applicant first conducted “an extensive internal
audit” and provided a “detailed explanation of its intent to pursue civil” litigation).

                                                       12
        Case 1:20-mc-00192-PGG Document 2 Filed 04/14/20 Page 17 of 21




any currently unknown third parties that may be the subject of fraudulent conveyances, or that may

otherwise possess funds to which Dreymoor has a claim.

       5. Dreymoor is an interested person to the Lithuanian Actions, and other reasonably
          contemplated Future Actions

       The application also satisfies the third prong of § 1782 because, Applicant qualifies as an

“interested person” under Section 1782 in both of the Lithuanian Actions, either as a party (to the

Lithuanian Enforcement Action) or an interested person and intended intervenor with an interest

in the Products (to the Klasco Action) or as a potential party (in the reasonably contemplated Future

Actions). In re Application for an Order Permitting Metallgesellschaft AG to take Discovery, 121

F.3d 77, 79 (2d Cir. 1997) (as a party to the foreign proceeding, the applicant qualifies as an

interested person); Application of Esses, 101 F.3d 873, 875 (2d Cir. 1996) (a party to the underlying

foreign proceedings “is an ‘interested person’ within the meaning of the statute”).

       The Supreme Court in Intel recognized that an interested person is broadly defined as

anyone who “possess[es] a reasonable interest in obtaining assistance.” Intel, 542 U.S. at 256.

Applicant is a party to the Lithuanian Enforcement Action and intends to intervene in the Klasco

Action. Further, Applicant will be a party in the Future Actions. Accordingly, Applicant is an

interested person and satisfies the third prong of § 1782.

       6. No other factors weigh against allowing discovery

       In addition to satisfying the above three requirements, there are no factors which would

argue against allowing the discovery. The Second Circuit emphasized that the goals of Section

1782 should be considered in deciding motions brought under the statute. “There are two oft-cited

goals of § 1782(a). The statute has the twin aims of 1) providing equitable and efficient means to

assist parties engaged in international litigation and, by so doing, 2) inviting foreign countries to

provide similar assistance to our courts…Further, § 1782(a) should not be applied in a way that


                                                 13
           Case 1:20-mc-00192-PGG Document 2 Filed 04/14/20 Page 18 of 21




will create obvious confusion or skew the results in the foreign litigation.” In re Edelman, 295

F.3d 171, 181 (2d Cir. 2002).

        These aims will be fulfilled here by granting the requested discovery. The discovery sought

will assist the Applicant in the Lithuanian Actions and other potential contemplated foreign

actions.

        B.      The Application also satisfies Intel’s Four Discretionary Factors

        Once the statutory requirements are met, as they are here, courts consider the four

discretionary factors set forth in Intel to determine whether to exercise their discretion to grant the

1782 application: (i) whether “the person from whom discovery is sought is a participant in the

foreign proceeding;” (ii) “the nature of the foreign tribunal, the character of the proceedings

underway abroad, and the receptivity of the foreign government or the court or agency abroad to

U.S. federal-court judicial assistance;” (iii) whether the application “conceals an attempt to

circumvent foreign proof-gathering restrictions or other policies;” and (iv) whether the discovery

sought is unduly intrusive or burdensome. Intel, 542 U.S. at 264-65.

        1. Participant in the foreign proceeding

        The first discretionary Intel factor undoubtedly favors granting the discovery.           The

Intermediary Banks are not participants in the Lithuanian actions. Further, the Intermediary Banks

are not claimed to have participated in any of the wrongdoing alleged in the Lithuanian actions,

and thus “are not expected to be parties” to any future litigation. In re Application of Hornbeam

Corp., 2014 WL 8775453, at *4 (S.D.N.Y. Dec. 24, 2014) (finding first factor weighed in favor of

granting 1782 Application where intermediary banks “not expected to be parties” to any future

litigation).

        2. The Lithuanian Court would be receptive to the requested discovery and the
           character of the Lithuanian Proceeding favors granting the Application


                                                  14
        Case 1:20-mc-00192-PGG Document 2 Filed 04/14/20 Page 19 of 21




       The second discretionary Intel factor also favors discovery. There is no restriction on the

use of the foreign discovery sought here in the Lithuanian Actions. Indeed, discovery obtained in

foreign proceedings has already been accepted in the Lithuanian actions, particularly evidence

from the Award and the proceedings relating thereto, which was a necessary basis to support the

Lithuanian Enforcement Action regarding the Award. See, In re Application of Hornbeam Corp.,

2014 WL 8775453, at *4 (S.D.N.Y. Dec. 24, 2014) (“no legal barrier to the use of documents

obtained under 28 U.S.C. § 1782” in proceedings at issue in that case).

       3. The Applicant is not circumventing any Lithuanian Proof-Gathering Restrictions

       For the same reasons, the Applicant is not circumventing any limitation on the use of the

discovery that might be applied by the Lithuanian court. The Lithuanian court has already been

receptive to the use of foreign evidence, in accepting the Arbitration Award as part of the

Lithuanian Enforcement Action. There is no reason to think that it would not be receptive to the

evidence sought here, whether or not it could be directly obtained in the Lithuanian actions. There

is no requirement that an applicant first attempt to obtain the discovery sought in the foreign

proceedings (referred to as the quasi-exhaustion requirement and routinely rejected). Mees v.

Buiter, 793 F.3d 291, 303 (2d Cir. 2015) (“We have rejected such a ‘quasi-exhaustion’

requirement, reasoning that it finds no support in the plain language of the statute and runs counter

to its express purposes.”).

       Moreover, “[t]here is also no requirement that evidence sought in the United States

pursuant to § 1782(a) be discoverable under the laws of the foreign country that is the locus of the

underlying proceeding.” Gorsoan Limited v. Bullock, 652 Fed.Appx. 7, 9 (S.D.N.Y. 2016)

(summary order). The fact that the discovery sought may exceed discovery available in the foreign

proceeding or otherwise be unavailable in that proceeding has also been rejected. Nor is there a

requirement that the discovery sought be proven to be admissible or usable at the present stage of
                                                 15
        Case 1:20-mc-00192-PGG Document 2 Filed 04/14/20 Page 20 of 21




the proceeding. Mees v. Buiter, 793 F.3d 291, 299 (2d Cir. 2015) (“A ‘proceeding’ means the

entire proceeding, not merely its initial stage.”). Because there are no proof-gathering restrictions

under Lithuanian law implicated here, this factor also favors the discovery. In re Application of

Hornbeam Corp., 2014 WL 8775453, at *4 (S.D.N.Y. Dec. 24, 2014) (“Because there is no reason

to believe that Hornbeam’s effort to obtain materials not discoverable in the BVI through § 1782

would undermine ‘principles of comity’ or ‘cooperation’ with the BVI, this factor weighs in favor

of – or at least not against – granting Hornbeam’s Application.”).

       4. The requests are narrowly tailored and not “unduly intrusive or burdensome”

       The fourth Intel factor favors the Applicant because the requests for discovery are not

overly burdensome or duplicative. See Esses v. Hanania (In re Esses), 101 F.3d 873, 876 (2d Cir.

1996) (per curiam) (affirming discovery where there was no “indication that the district court’s

order is overly burdensome or duplicative”); Minatec Fin. S.A.R.L. v. SI Grp. Inc., No. 1:08-cv-

269 (LEK/RFT), 2008 WL 3884374, at *8 (N.D.N.Y. Aug. 18, 2008) (no undue burden where the

document request was “specifically and narrowly tailored”).

       In this case, the Applicants’ discovery requests are narrowly tailored to the Applicant’s

efforts to trace the ultimate recipients of any fraudulent conveyances, or to determine whether any

assets in the possession of unknown third parties which could be used to satisfy the Award. Further,

the requested discovery involves a discrete universe of documents relating to payments in United

Stated dollars that necessarily utilized the services of a United States intermediary bank. In re

Application of Hornbeam Corp., 2014 WL 8775453, at *5 (S.D.N.Y. Dec. 24, 2014) (granting

1782 application where applicant “sought records only for those transactions in which the Banks

acted as intermediary banks”). The relevant documents should thus be easily identifiable, readily

accessible, and not burdensome for the Intermediary Banks to produce. Intermediary banks

“routinely receive and comply with similar subpoenas issued pursuant to 28 U.S.C. § 1782.” In re
                                                 16
        Case 1:20-mc-00192-PGG Document 2 Filed 04/14/20 Page 21 of 21




Application of Hornbeam Corp., 2014 WL 8775453, at *5 (S.D.N.Y. Dec. 24, 2014). To the extent

that the Applicants’ document requests somehow create burden issues, the Applicants will, of

course, meet and confer with the Intermediary Banks in an effort to resolve them.


                             IV.     CONCLUSION

       In summary, consistent with the precedent cited above, the facts in the present matter

clearly meet the requirements of 28 U.S.C. § 1782 and the related discretionary factors weigh in

favor of granting discovery, and this Application for the Order allowing the issuance of the

requested subpoenas to the Intermediary Banks should be granted.

 Dated: April 13, 2020                                Respectfully submitted,


                                                      /s/ Matthew Feser
                                                      Patrick Salisbury
                                                      Matthew Feser
                                                      SALISBURY & RYAN LLP
                                                      1345 Avenue of the Americas
                                                      2nd Floor
                                                      New York, New York 10105
                                                      Tel: 212.977.4660
                                                      Fax: 212.977.4668
                                                      Attorneys for Applicant




                                               17
